NUMBER 13-17-00602-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                                IN RE JUSTIN SMITH


                       On Petition for Writ of Mandamus.


           ORDER ON RELATOR’S EMERGENCY MOTION FOR
            TEMPORARY RELIEF TO STAY ENFORCEMENT
                  OF DISTRICT COURT’S ORDER

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam

       Relator, Justin Smith, filed a petition for writ of mandamus on October 25, 2017,

requesting an order directing the Respondent The Honorable Benjamin Euresti, Judge of

107th Judicial District Court Cameron County, Texas to vacate his order of September

28, 2017 wherein he held Smith in contempt of court for failure to appear in the trial court

as ordered. Relator also filed a motion for temporary relief requesting that this Court stay
any further proceeding, decisions, orders, or other judgments by Respondent regarding

trial cause number 2015-DCL-07150 and the September 28, 2017 order for attachment,

pending our review of the petition for writ of mandamus. After considering Relator’s

motion for temporary relief, we hereby stay all proceedings in trial cause number 2015-

DCL-07150, until further orders of this Court.1 See TEX. R. APP. P. 52.10(b). Accordingly,

we GRANT the request for emergency stay and ORDER a stay of all pending

proceedings, decisions, orders, or other judgments in this cause regarding the September

28, 2017 order of attachment pending further order of this Court. We request that real

party in interest, Arnold & Itkin LLP and real party in interest Seth Kretzer, or any other

person whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus and a response to the motion to stay the trial court’s

September 28, 2017 order on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
26th day of October, 2017.




       1  We note that relator’s mandamus and motion to stay proceedings is premised on the Texas
Supreme Court’s order dated August 28, 2017 ordering that “all courts in Texas should consider disaster-
caused delays as good cause for modifying or suspending all deadlines and procedures—whether
prescribed by statute, rule, or order—in any case, civil or criminal.” The Texas Supreme Court extended
the order on September 26, 2017 to be effective until October 25, 2017.